Citation Nr: 1439675	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-00 040A	)	DATE
	)
	)



THE ISSUES

1.  Whether an October 4, 2012 decision of the Board of Veterans' Appeals, which denied an effective date earlier than May 29, 2001 for the award of service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE).  

2.  Whether an October 4, 2012 decision of the Board of Veterans' Appeals, which denied an initial rating in excess of 10 percent prior to February 7, 2010, and in excess of 30 percent from February 8, 2010, for service-connected PTSD, contained clear and unmistakable error (CUE).  

3.  Whether an October 4, 2012 decision of the Board of Veterans' Appeals, which denied an effective date earlier than February 8, 2010 for the grant of additional compensation for the Veteran's dependent spouse, contained clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The moving party is a Veteran who had active service in the United States Army from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) as an original action on a motion challenging the Board's October 2012 decision with respect to the issues of entitlement to an effective date earlier than May 29, 2001 for the award of service connection for posttraumatic stress disorder (PTSD), entitlement to an initial rating in excess of 10 percent prior to February 7, 2010, and in excess of 30 percent from February 8, 2010, for service-connected PTSD, and entitlement to an effective date earlier than February 8, 2010 for the grant of additional compensation for the Veteran's dependent spouse, as containing clear and unmistakable error (CUE).  

The moving party's entire claims file, to include the portion contained electronically, has been reviewed in this case.   


FINDINGS OF FACT

1.  An October 2012 Board decision denied entitlement to an effective date earlier than May 29, 2001 for the award of service connection for posttraumatic stress disorder (PTSD), denied entitlement to an initial rating in excess of 10 percent prior to February 7, 2010, and in excess of 30 percent from February 8, 2010, for service-connected PTSD, and denied entitlement to an effective date earlier than February 8, 2010 for the grant of additional compensation for the Veteran's dependent spouse.  

2.  The October 2012 Board decision was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.  


CONCLUSION OF LAW

The October 2012 Board decision, which denied entitlement to an effective date earlier than May 29, 2001 for the award of service connection for posttraumatic stress disorder (PTSD), entitlement to an initial rating in excess of 10 percent prior to February 7, 2010, and in excess of 30 percent from February 8, 2010, for service-connected PTSD, and entitlement to an effective date earlier than February 8, 2010 for the grant of additional compensation for the Veteran's dependent spouse, did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. §20.1400.

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In the current case, the moving party has essentially noted her disagreement with how evidence was weighed by the Board in October 2012 as regards the three issues decided at that time.  She did enumerate the issues of entitlement to an earlier effective date for the award of service connection for PTSD and for the addition of her dependent spouse, as well as noting her opinion that the staged initial rating for her PTSD was, in her view, the result of CUE.  The moving party met the requirements of 38 C.F.R. § 20.1404(a) (she has supplied, in writing, her name, claims number, and specific issues in the October 2012 Board decision that are subject to her allegation of CUE).  

The moving party has contended that she was mentally ill during service, and that as such, the effective date of award should be the first day following service separation or, alternatively, April 11, 1980, which is the date PTSD was added to the rating schedule.  The Board fully considered these arguments in the October 2012 rating decision, and fully explained as to why the later date of May 29, 2001, being the date of receipt of her initial claim for benefits, is the legally correct effective date of award for her service-connected PTSD.  The Veteran has not made an allegation of other evidence of record that should have been considered as a claim for benefits existing prior to May 29, 2001, and she has merely disagreed with the Board's weighing of the evidence when it considered her contentions that her mental illness dated back to a period earlier than May 2001.  Indeed, her contentions of being ill prior to May 2001 were fully considered by the Board, and she has made no allegation as to how a different result would occur save for positing her own disagreement with the language of the law.  This does not rise to the level of CUE.  

Regarding the allegation of CUE as it pertains to the addition of her dependent spouse to her award of service-connected compensation benefits, the Board, in October 2012, noted that addition of a dependent spouse to an award cannot occur unless the Veteran has reached the 30 percent threshold level of service-connected disablement.  See 38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i).  The Board explained that this was reached on February 8, 2010, when a 30 percent award for PTSD placed the Veteran over the threshold for legal entitlement.  The Veteran's allegations of being married prior to this time and of having need for additional funds to help care for a dependent spouse were considered fully, and such evidence was deemed irrelevant in light of the law.  The Veteran's disagreement with this is, essentially, that the evidence of her being married prior to 2010 should warrant compensation dating to an earlier effective date regardless of legal provisions to the contrary.  It, like her disagreement with the Board's assessment of the effective date of award for service connection for PTSD, is essentially an argument of disagreement with the current legal provisions and of how the Board weighed evidence in light of those requirements.  This does not rise to the level of CUE on the part of the Board.  

With respect to the allegations of entitlement to a higher rating for PTSD for the two periods noted in the October 2012 Board decision, the Veteran has made allegations that her symptoms were more severe than as characterized by the Board.  She did not state that there was additional evidence available to the Board in 2012 which was not considered; rather, she disagreed with how that evidence was weighed when the Board came to its conclusion.  Further, with respect to all claims finally decided in October 2012, the Veteran has asserted that VA failed to assist her with the development associated with her claims.  She was somewhat vague in these assertions, but nonetheless, even if some deficiency were to be found in this area, such a failure cannot rise to the level of CUE. 38 C.F.R. § 20.1403(e).

To the extent that she argues that there was CUE in that portion of the decision that remanded the issue of service connection for a headache disorder, it is emphasized that a motion for CUE only applies to final decisions of the Board.  A remand directive, by its nature, is not a final decision, and therefore can not be subject to revision based on an allegation of CUE.  

Essentially, as the Veteran has merely alleged disagreement with the law, with how evidence was weighed in light of legal requirements and, apparently, with how her claim was developed, she has alleged errors that do not rise to the level of CUE.  Thus, the Board cannot find that the October 2012 decision, with respect to all three challenged issues, contained CUE.  By all accounts, there was no evidence that was in the Board's possession at the time of its decision that was not considered, and the Veteran's contentions, even as they are forwarded by her as the moving party in this collateral attack against the October 2012 decision, were fully considered and explained to her in the narrative reasons and bases of that same decision.  

For the foregoing reasons, it is not shown that the Board incorrectly applied the proper statutory regulation for new and material evidence claims effective in 2012.   In sum, the Board concludes that the October 2012 decision does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error, and there is no basis upon which to find CUE in this decision.

















	(CONTINUED ON NEXT PAGE)



ORDER

The Board's October 2012 decision, which denied an effective date earlier than May 29, 2001 for the award of service connection for posttraumatic stress disorder (PTSD), is not clearly and unmistakable erroneous; the moving party's CUE motion is denied.    

The Board's October 2012 decision, which denied an initial rating in excess of 10 percent prior to February 7, 2010, and in excess of 30 percent from February 8, 2010, for service-connected PTSD, is not clearly and unmistakably erroneous; the moving party's CUE motion is denied.    

The Board's October 2012 decision, which denied an effective date earlier than February 8, 2010 for the grant of additional compensation for the Veteran's dependent spouse, is not clearly and unmistakable erroneous; the moving party's CUE motion is denied.    



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


